Case 3:16-cr-00093-MHL Document 59 Filed 07/29/21 Page 1 of 11 PagelD# 434

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
UNITED STATES OF AMERICA
v. Case No. 3:16cr93
CARL ARMSTEAD JEFFERSON, JR.,
Defendant.
MEMORANDUM OPINION

This matter comes before the Court on Defendant Carl Armstead Jefferson. Jr.’s Motions
for Compassionate Release Pursuant to Section 603(b) of the First Step Act (the “Motions”).
(ECF Nos. 43. 48.) The United States responded in opposition (the “Opposition”). (ECF
No. 56.) Jefferson did not reply and the time to do so has expired. The matter is ripe for
disposition. The Court dispenses with oral argument because the materials before it adequately
present the facts and legal contentions. and argument would not aid the decisional process. For
the reasons that follow, the Court will deny the Motion.

I. Background

On July 19, 2016, a grand jury charged Jefferson, then thirty years old, with four counts:
possession with intent to distribute twenty-eight grams or more of cocaine base, in violation of
21 U.S.C. § 841 (Count One): possession with intent to distribute heroin, in violation of
21 U.S.C. § 841 (Count Two); possession of a firearm by a felon, in violation of 18 U.S.C.
§ 922(g) (Count Three): and, possession of a firearm in furtherance of a drug trafficking crime.
in violation of 18 U.S.C. § 924(c) (Count Four). (Indictment 1-2, ECF No. 8.) On November 2.

2016, Jefferson pled guilty to Counts One and Four. (Plea Agreement 1, ECF No. 19.)
Case 3:16-cr-00093-MHL Document 59 Filed 07/29/21 Page 2 of 11 PagelD# 435

The Presentence Report (“PSR”) describes the conduct underlying Jefferson's offenses.
(PSR {| 16, ECF No. 45.) On June 22, 2016, in Richmond, Virginia, law enforcement officers
observed Jefferson and others behave suspiciously before driving to a nearby shopping center
parking lot. (/d.) The officers pulled in front of the vehicle in which Jefferson was a passenger
and performed an investigative stop. (/d.) The officers told the passengers to put their hands up.
but Jefferson moved his hand out of the sight, which prompted the officers to remove him from
the vehicle. (/d.) During his removal, Jefferson dropped crack cocaine and heroin on the
ground. (/d.) In the vehicle where Jefferson sat, the officers discovered a firearm (a Kel Tec

9mm handgun), with eight rounds of ammunition in the magazine. (/d.) The officers later found

grams of heroin and fentanyl, 49.28 grams of cocaine base, and 10.98 grams of cocaine
hydrochloride. (/d.)

Prior to sentencing, the probation office prepared the PSR for Jefferson. summarizing his
criminal history. Jefferson fell into criminal history category IV based on his prior convictions.
(PSR € 43.) In 2005, Jefferson was convicted in state court for possessing cocaine. (/d. © 37.)
In 2007, Jefferson was convicted in federal court for possession of a firearm by an unlawful user
and possession of cocaine base. (/d. § 38.) In 2010, Jefferson was again convicted in federal
court of possession with intent to distribute cocaine base and possession of a firearm by a
convicted felon. (/d. § 39.) During this period of incarceration. Jefferson committed twenty
disciplinary violations. (/d.) In 2015, Jefferson was convicted of two driving offenses. (/d.
€ 40.)

Pursuant to the Sentencing Guidelines. Jefferson’s Total Offense Level of 21 and

Criminal History Category of IV resulted in an advisory Sentencing Guidelines range of sixty to
Case 3:16-cr-00093-MHL Document 59 Filed 07/29/21 Page 3 of 11 PagelD# 436

seventy-one months of imprisonment for Count One and sixty months of imprisonment for
Count Four. (/d. § 104.) On February 15, 2017, this Court sentenced Jefferson to sixty months”
imprisonment for Count One and Count Four, running consecutively. followed by four years of
supervised release. (J. 2-3, ECF No. 34.) At the time of sentencing, the PSR noted that,
according to Jefferson’s mother, he had chronic asthma and used an inhaler. (PSR © 78.) The
PSR further stated that Jefferson’s last asthma-related hospitalization was when he was a
teenager, and that Jefferson had good overall health with no history of illness or hospitalizations.
(/d.)

Jefferson is currently housed at McDowell FCI. The Bureau of Prisons (“BOP”) states
that Jefferson will be released on May 13, 2027. See Bureau of Prisons, Fed. Inmate Locator.
https://www.bop.gov/inmateloc/.

On February 11, 2021, Jefferson filed his pro se Motion for Compassionate Release,
(ECF No. 43). after which his counsel submitted the instant Motion, (ECF No. 48). In the
Motions, Jefferson broadly describes the current public health crisis in BOP facilities caused by
COVID-19. (Mot. 18-22, ECF No. 48.) Jefferson, now thirty-four years old, contends that his
asthma leaves him especially susceptible to the dangers of COVID-19. (Mot. 17-18.) He
reports that he was hospitalized for asthma multiple times as a child, and that he continues to
take medication for the condition as an adult. (/d. 17) Jefferson states that, upon release. he
would reside with his aunt in Richmond. Virginia. secure a waste management job through a
temporary employment agency, and help support his disabled mother and autistic cousin.

(/d. 23.) Furthermore, Jefferson points out that his “criminal history is not violent,” and that he

has taken parenting classes and drug abuse education while incarcerated to better his life. (/d.)
Case 3:16-cr-00093-MHL Document 59 Filed 07/29/21 Page 4 of 11 PagelD# 437

The United States avers that on July 2, 2020, Jefferson submitted a request for
compassionate release, which the BOP denied on July 20, 2020.'! (Opp’n 2, ECF No. 56.) The
United States opposes Jefferson’s request for compassionate release, arguing that Jefferson “has
failed to show that he has a medical condition that qualifies as an ‘extraordinary and compelling
reason for release,’” and that “the statutory sentencing factors in [] 18 U.S.C. § 3553(a) weigh
against release.” (Opp’n 1.) The United States recognizes that Jefferson contracted COVID-19
in November 2020, but he did not exhibit any serious symptoms or outwardly suffer from the
virus. (/d. 7.) The United States argues that because Jefferson has been fully vaccinated, he
faces less risk of again contracting COVID-19, which indicates that no extraordinary and
compelling reasons exist for his release. (/d. 11-12.) The United States notes that Jefferson “has
not established his asthma is moderate to severe,” contending that his medical records do not
indicate “hospitalization, asthma attack, or any other respiratory issues .. . while incarcerated
due to his asthma.” (/d. 13-14.) The United States explains that as of April 19, 2021, none of
the inmates at FC] McDowell are positive for COVID-19 and 533 inmates are considered fully
vaccinated. (/d. 16.) Furthermore, the United States argues that the statutory sentencing factors
weigh against release because Jefferson possessed “20.22 grams of heroin, 49.28 grams of
cocaine base, and 10.89 grams of cocaine hydrochloride” for distribution. (/d. 20.) In addition,
the United States argues that granting compassionate release to Jefferson “would not provide

adequate deterrence” because he has served less than half of his sentence. (/d. 23-24.)

 

'In his pro se Motion for Compassionate Release, Jefferson states that he requested the
warden for compassionate release and was denied on unidentified dates. (ECF No. 43.) The
United States’ Opposition relies on unspecified “BOP records” to identify when Jefferson made
the request for compassionate release to the warden of his BOP facility and when the warden
denied the request. (Opp’n 2.) Nonetheless, the Parties do not dispute that Jefferson exhausted
his administrative remedies.
Case 3:16-cr-00093-MHL Document 59 Filed 07/29/21 Page 5 of 11 PagelD# 438

As of July 20, 2021, McDowell FCI has vaccinated 132 staff members and 784 inmates.
See Bureau of Prisons. COVID-19, https://www.bop.gov/coronavirus.

II. Legal Standard: Compassionate Release Under the First Step Act of 2018

In 2018. Congress enacted the First Step Act to provide incarcerated individuals the
opportunity to directly petition the courts for compassionate release under 18 U.S.C.
§ 3582(c)(1)(A).” Prior to the First Step Act in 2018. the BOP had the sole authority to petition
the court for sentence modifications on compassionate release grounds. Coleman vy. United
States, No. 4:17cr69, 2020 WL 3039123, at *1 (E.D. Va. June 4, 2020). Following enactment of
the First Step Act. criminal defendants may petition courts on their own initiative to modify their
sentences if “extraordinary and compelling reasons warrant such a reduction.” /d. (quoting 18
U.S.C. § 3582(c)(1)(A)()). Before granting a reduction, courts must consider the factors set
forth in 18 U.S.C. § 3553(a), see 18 U.S.C. § 3582(c)(1)(A), and evidence of rehabilitation and

other post-conviction conduct. See United States vy. Martin, 916 F.3d 389, 397-98 (4th Cir.

 

? Section 3582(c)(1)(A) states:

The court may not modify a term of imprisonment once it has been imposed except
that—(1) in any case—(A) the court. upon motion of the Director of the Bureau of
Prisons, or upon motion of the defendant after the defendant has fully exhausted all
administrative rights to appeal a failure of the Bureau of Prisons to bring a motion
on the defendant’s behalf or the lapse of 30 days from the receipt of such a request
by the warden of the defendant’s facility, whichever is earlier, may reduce the term
of imprisonment (and may impose a term of probation or supervised release with
or without conditions that does not exceed the unserved portion of the original term
of imprisonment), after considering the factors set forth in section 3553(a) to the
extent they are applicable. if it finds that—

(i) extraordinary and compelling reasons warrant such a reduction . . . and
that such a reduction is consistent with applicable policy statements issued
by the Sentencing Commission.

18 U.S.C. § 3582(c)(1 (A).

Wa
Case 3:16-cr-00093-MHL Document 59 Filed 07/29/21 Page 6 of 11 PagelD# 439

2019) (requiring consideration of post-conviction evidence and statutory sentencing factors in
the context of a sentence reduction sought pursuant to § 3582(c)(2)); see also United States v.
McDonald, 986 F.3d 402, 412 (4th Cir. 2021) (extending Martin to motions filed pursuant to
§ 3582(c)(1)(B)). However, a petitioner’s rehabilitation alone does not provide sufficient
grounds to warrant a sentence modification. 28 U.S.C. § 994(t).

A. Exhaustion of Administrative Remedies

Although the Court generally cannot “modify a term of imprisonment once it has been
imposed,” the defendant may bring a motion to modify his or her sentence “after the defendant
has fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a
motion on the defendant's behalf or the lapse of 30 days from the receipt of such a request by the
warden of the defendant’s facility, whichever is earlier... .” 18 U.S.C. § 3582(c)(1 (A): see
also United States v. McCoy, 981 F.3d 271, 283 (4th Cir. 2020) (Congress. aware of the BOP’s
history of extensive delays, also provided a *30-day lapse’ alternative, under which a defendant
may proceed directly to district court if his [or her] request is not acted on within that time.”).
“Accordingly. a petitioner seeking compassionate release is generally required to exhaust his or
her administrative remedies prior to bringing a motion before the district court.” Casey v. United
States, No. 4:18cr4, 2020 WL 2297184, at *1 (E.D. Va. May 6. 2020).

The court may waive the exhaustion requirement, however, in certain circumstances.
United States v. Jones, No. 3:1 1¢r249, ECF No. 47, at *2-3 (E.D. Va. Apr. 3. 2020) (Lauck. J.).
Courts may waive exhaustion if: “pursuing an administrative remedy would be futile[.]”
“exhaustion via the agency review process would result in inadequate relief[.]’ or ‘pursuit of

agency review would subject the petitioner to undue prejudice.”"” United States v. Robinson, No.
Case 3:16-cr-00093-MHL Document 59 Filed 07/29/21 Page 7 of 11 PagelD# 440

3:10cr261, 2020 WL 4041436, at *3 (E.D. Va. July 17, 2020) (Lauck, J.) (quoting Poulios v.
United States, No. 2:09cr109, 2020 WL 1922775, at *1 (E.D. Va. Apr. 21, 2020) (Jackson, J.)).

Throughout the country, courts have found the coronavirus pandemic, combined with a
vulnerable defendant with underlying health conditions, implicates all three exceptions justifying
a waiver of the exhaustion requirement. See United States v. Zukerman, 451 F. Supp. 3d 329,
332-33 (S.D.N.Y. 2020) (holding that defendant’s elderly age and serious health conditions
warrant a waiver of exhaustion requirements because of the ongoing risk of infection while
incarcerated); United States v. Perez, 451 F. Supp. 3d 288, 293 (S.D.N.Y. 2020) (waiving the
exhaustion requirement because exhaustion would be futile as defendant would not see thirty
days lapse before his release date).

B. Courts Must Find Extraordinary and Compelling Reasons Justifying
Compassionate Release

As amended by the First Step Act, 18 U.S.C. § 3582(c)(1)(A) authorizes courts to modify
terms of imprisonment after considering the factors set forth in 18 U.S.C. § 3553(a) if
“extraordinary and compelling reasons warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i).
The United States Sentencing Commission further defines “extraordinary and compelling
reasons.” U.S.S.G. § 1B1.13, n.1; see United States v. Kalivretenos, No. 1:1Scr00073, ECF No.
109, at *4 (E.D. Va. May 21, 2020). The Sentencing Commission identifies four instructive
categories of extraordinary and compelling reasons that allow for a sentence to be modified: the
petitioner’s medical condition, age, family circumstances, and other reasons. U.S.S.G. § 1B1.13,

n.1 (A){D).3

 

> The United States Sentencing Guideline § 1B1.13 provides that:

Upon motion of the Director of the Bureau of Prisons under 18 U.S.C.
§ 3582(c)(1)(A), the court may reduce a term of imprisonment (and may impose a

7
Case 3:16-cr-00093-MHL Document 59 Filed 07/29/21 Page 8 of 11 PagelD# 441

The United States Court of Appeals for the Fourth Circuit has explained. however, that
“[w]Jhen a defendant exercises his [or her] new right to move for compassionate release on his [or
her] own behalf... § 1B1.13 does not apply. and. . . § 3582(c)(1)(A)’s consistency requirement
does not constrain the discretion of district courts.” AfcCoy, 981 F.3d at 281. “As of now, there
is no Sentencing Commission policy statement ‘applicable’ to the defendants’ compassionate-
release motions, which means that district courts need not conform, under § 3582(c)(1)(A)’s
consistency requirement, to § 1B1.13 in determining whether there exist ‘extraordinary and
compelling reasons’ for a sentence reduction.” /d. at 283: see also United States v. Kibble. 992
F.3d 326 (4th Cir. 2021) (concluding that § 1B1.13 does not apply to compassionate release
motions that inmates (or counsel acting on behalf of inmates) file directly with the district court).
Furthermore, the Guidelines, while helpful, are merely advisory and do not bind the Court.

As a result of the coronavirus outbreak, “courts have found extraordinary and compelling
reasons for compassionate release when an inmate shows both a particularized susceptibility to
the disease and a particularized risk of contracting the disease at his prison facility.” United
States v. Feiling, No. 3:19cr112, 2020 WL 1821457, at *7 (E.D. Va. Apr. 10, 2020) (citations

omitted).

 

term of supervised release with or without conditions that does not exceed the
unserved portion of the original term of imprisonment) if, after considering the
factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable, the
court determines that—
(1) (A) extraordinary and compelling reasons warrant the reduction: or
(B) the defendant (i) is at least 70 years old; and (ii) has served at least 30
years in prison pursuant to a sentence imposed under 18 U.S.C.
§ 3559(c) for the offense or offenses for which the defendant is imprisoned:
(2) the defendant is not a danger to the safety of any other person or to the
community, as provided in 18 U.S.C. § 3142(g): and
(3) the reduction is consistent with this policy statement.

U.S.S.G. § 1B1.13 (emphasis added).
Case 3:16-cr-00093-MHL Document 59 Filed 07/29/21 Page 9 of 11 PagelD# 442

OF Courts Must Weigh the Statutory Sentencing Factors Before Granting
Compassionate Release

Even after finding a sufficient “extraordinary and compelling reason” for compassionate
release, the Court must then consider the § 3553(a) factors and any relevant post-conviction
conduct before modifying a defendant's sentence. 18 U.S.C. § 3582(c)(1)(A). The Court must
weigh factors including “the nature and circumstances of the offense and the history and
characteristics of the defendant.” 18 U.S.C. § 3553(a)(1). The Court also must consider “the
need for the sentence imposed to promote respect for the law . . . ; to afford adequate deterrence
to criminal conduct; . . . [and] to protect the public from further crimes of the defendant.”

18 U.S.C. § 3553(a)(2). The statutory sentencing factors direct the Court to consider the kinds of
sentences available and the sentencing range established for the offense. 18 U.S.C. § 3553(a)(4).
Ul. Analysis

After due consideration, the Court will deny the Motion. Although no dispute exists that
Jefferson has exhausted his administrative remedies before bringing the Motion, the Court finds
that Jefferson does not offer “extraordinary and compelling reasons” to support his request for
release. 18 U.S.C. § 3582(c)(1)(A)(i). Moreover, the weight of the applicable statutory
sentencing factors does not favor granting compassionate release to Jefferson. See 18
ULS.C. § 3553(a).

Even as Jefferson points to CDC publication that identifies people with moderate to
severe asthma as facing an increased level of risk from COVID-19. he fails to establish that he
falls within that category of vulnerable individuals. (See Mot. 16.) Beyond his prescriptions for
a non-daily-use inhaler and his mother’s statement in the PSR that he suffered from asthma as a
child, Jefferson does not provide particularized details regarding the severity of his asthma

condition or hospitalization while incarcerated. (See Mot. Ex. A 5, 7. 8; PSR © 78.) As such. the
Case 3:16-cr-00093-MHL Document 59 Filed 07/29/21 Page 10 of 11 PagelD# 443

record does not show that Jefferson raises serious concerns regarding his potential susceptibility
to COVID-19, especially after receiving both doses of the COVID-19 vaccine.*

In any event. the Court will consider Jefferson's request under the applicable statutory
sentencing factors. Upon review, Jefferson’s underlying convictions demonstrate that he
presents a threat to the public due to his disregard for the law and that conditions of release will
not assure the safety of the community. Jefferson's repeated distribution offenses and his felony
possession of a firearm reflect that he presents a danger both to himself and the community.

Turning to other § 3553(a) factors, the Court notes that Jefferson has served less than half
of his original sentence and will not be released for another six years. The length of the
remaining term of his sentence indicates that early release would not afford adequate deterrence
to Jefferson’s repeated criminal conduct. Furthermore, the disciplinary infractions that Jefferson
accumulated in prison, combined with his convictions in the past decade, suggest that the Court
need consider public safety and whether his sentence promotes respect for the law. The Court
concludes that Jefferson’s sentence adequately deters criminal conduct, protects the public. and
promotes respect for the law. As such, the needs that his current sentence serve outweigh
Jefferson's request for immediate release.

Jefferson further contends that his Motion should be granted because he has participated
in BOP-sponsored parenting classes and a drug abuse education program. (Mot. 23.) In United

States v. Martin, the Fourth Circuit vacated and remanded the district court’s denial of both

 

+ The Court recognizes that COVID-19 cases are increasing across the United States
because of the Delta variant. See NEW YORK TIMES, Delta Variant Widens Gulf Between ‘Two
Americas’: Vaccinated and Unvaccinated, July 15, 2021, available at:
https://www.nytimes.com/202 1/07/14/health/delta-variant-uk-usa.html. Even with the increase
in nationwide COVID-19 cases, the record before the Court does not justify Jefferson's
immediate release.

10
Case 3:16-cr-00093-MHL Document 59 Filed 07/29/21 Page 11 of 11 PagelD# 444

defendants’ motions to reduce sentence because the district court failed to address any new
mitigating evidence when denying the motions. 916 F.3d 397-98. The Fourth Circuit has
explained that if an individual is eligible for a sentence reduction, the district court must give
weight to the person’s “past transgressions” as well as “the multitude of redemptive measures
that [the person] has taken.” /d. at 397. Jefferson has participated in parenting classes and a
drug abuse program during his time in prison. However. Congress has made clear that
“[rJehabilitation of the defendant alone shall not be considered an extraordinary and compelling
reason.” 28 U.S.C. § 994(t). While the Court acknowledges that Jefferson participated in
educational programs during his time in prison, such measures do not warrant his early release in
light his disruptive conduct during incarceration, seriousness of his convictions, and the
remaining time on his sentence.

Finally, the Court recognizes the grave health risks prisoners are facing during this
pandemic and commends the nationwide efforts to promptly vaccinate prison staff and inmates.
Fortunately, Jefferson has been fully vaccinated and the BOP reports most of its inmates at
McDowell FCI have now been vaccinated. Considering the foregoing, the Court concludes that
the current record does not justify Jefferson’s immediate release from federal imprisonment.

IV. Conclusion
For the reasons explained above, the Court will deny the Motions. (ECF Nos. 43. 48.)
An appropriate Order shall issue.
W (AD

M. HyMih ath NaukK’

United States District Judge

Date: J uly 24 201}
Richmond, Vifginia

11
